Citation Nr: 0944081	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a bilateral foot 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran had active service from January 1982 to January 
1986 and from December 1990 to June 1991.  He had subsequent 
Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In October 2009, the Veteran 
testified before the undersigned via video conference from 
the RO.

The issue of service connection for a bilateral foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the Department of Veterans Affairs 
Regional Office.


FINDINGS OF FACT

1.  In July 2003, the RO denied service connection for 
bilateral pain and swelling of the feet.  The Veteran did not 
appeal.

2.  Evidence submitted since the RO's July 2003 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2003 rating decision which denied service 
connection for bilateral pain and swelling of the feet is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the 
RO's July 2003 rating decision; thus, the claim of service 
connection for a bilateral foot disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issues of whether new and material evidence has 
been received to reopen the claim of service connection for a 
bilateral foot disability, the Veteran's claim is being 
granted to the extent that it is reopened.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.


New and Material

In a July 2003 rating decision, the RO denied service 
connection for bilateral pain and swelling of the feet 
essentially on the basis that the Veteran did not have an 
underlying diagnosis of a bilateral foot disability.  A 
notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the RO's July 2003 rating 
decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record includes 
VA and private medical evidence as well as Reserve records.  
The medical records show that the Veteran has been diagnosed 
as having pes planus and sensory neuropathy of the feet.  The 
Veteran testified that he initially incurred bilateral feet 
problems during his service in Saudi Arabia.  His spouse also 
indicated that the Veteran continued to have feet problems 
following his active duty service.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defect 
since this competent evidence indicates that the Veteran has 
a current diagnosis of bilateral foot disability.  In 
addition, there is lay evidence suggesting continuity of 
symptomatology post-service.  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

New and material evidence has been received since the July 
2003 rating decision, and the claim of service connection for 
a bilateral foot disability is reopened.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a bilateral foot disability is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The claim of service connection for a bilateral foot 
disability has been reopened.  At his personal hearing, the 
Veteran testified that he has been receiving regular 
treatment from Dr. V. on a three month interval basis.  
Although it was stated that these records were being 
submitted, none were forthcoming.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained in 
compliance with VA's duty to assist.  

In addition, the Board finds that the Veteran should be 
afforded a VA evaluation to determine if current bilateral 
foot disability is etiologically related to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the Veteran and ask that he 
identify the private physician, Dr. V. 
where he is being treated.  After 
securing the appropriate medical release, 
obtain and associate with the claims file 
copies of all clinical records of the 
Veteran's treatment from this physician.  

2.  Thereafter, schedule the Veteran for 
a VA examination.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should review 
the claims folder in conjunction with the 
examination.  

The examiner should identify all current 
foot disabilities found to be present, to 
include any neurological and/or 
orthopedic disabilities, etc.

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current bilateral 
foot disability had its clinical onset 
during service or is related to any in-
service disease, event, or injury.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Finally, readjudicate the claim on 
appeal in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


